DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner notes that present claims 1-20 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114. The limitations followed by linking phrase “adapted to” or “configured to” do not structurally contribute to the apparatus and are functional in nature. For instance, “guiding device adapted to guide a welding wire” relates to using the guiding device and a guiding device capable to guide a wire meets this feature. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 136 USPQ 458, 459 (CCPA 1963), MPEP 2115. A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In the instant case, “plurality of welding wires”, “circuit board” and “plurality of cables” refer to workpieces which do not structurally limit the welding system.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations “guide a welding wire to a joint of a cable to be soldered onto a circuit board”, “to melt the welding wire and weld the joint of the cable onto the circuit board” are ambiguous because it is unclear whether the wire is actually soldered or welded? Although both soldering and welding are analogous joining techniques, they are distinct since welding often produces a weld bead/nugget structure with the base workpiece, while soldering does not. In particular, welding based on electrical sources of energy (arc welding, resistance welding etc.) are fundamentally different than soldering, which doesn’t involve generation of any arc or electric current. Applicant’s original specification appears to repeat the same language as the claim- cable to be soldered (paragraphs [0008-0009], [0014]) and lacks guidance in terms of type of soldering or welding. Furthermore, both claim and the specification states heating and melting the welding wire, however, it does not mention the source of heating energy or the type of soldering or welding tool/head. The claim merely states “plurality of tooth-shaped welding heads”, which just relates to the shape and fails to provide essential information about the type of soldering or welding. Due to lack of sufficient guidance and the conflicting features of soldering along with welding, one of ordinary skilled in the art would not able to determine metes and bounds of claimed welding. The recited inconsistent language fails to clearly set forth the scope of the claims, rendering them indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, all claims are taken to mean: soldering or welding system comprising a soldering tool adapted to join a plurality of wires guided to the joint positions on the circuit board or a welding tool adapted to join a plurality of wires guided to the joint positions on the circuit board.
As to claims 11 and 16-17, it appears that feature of “the cables” should recite “the plurality of cables” (as done in claims 2-3) for proper antecedent basis.
Appropriate correction are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0076956, hereafter “Lu”) in view of Kraus (US 4339651) in view of Behun et al. (US 5565119), “Behun”).
Regarding claim 1, Lu discloses a soldering system (fig. 1), comprising: a soldering module including: a guiding device 140 (holder- fig. 1) adapted to guide a plurality of wires 103 to the joints of the plurality of conductive traces to be soldered onto a circuit board 104 (substrate) [0014, 0016], the guiding device 140 adapted to guide the plurality of wires to the joints of the plurality of cables (conductive traces) [0023], and a soldering tool 122 adapted to heat the wires guided to the joint to melt the wires and weld the joint of the cable/traces onto the circuit board [0019], the soldering tool is configured to simultaneously heat the plurality of wires 103 guided to the joints of the plurality of cables/traces so as to simultaneously weld the joints of the plurality of cables/traces onto the circuit board; and a moving module 120 (fig. 1, positioning robot) adapted to move the soldering module 122 to a predetermined soldering position [0018].  
Lu is silent as to the guiding device having a plurality of tubular guiding heads arranged in a row, ends of the plurality of tubular guiding heads disposed respectively close to joint locations. However, such feature is known in the art. Landis discloses a welding apparatus comprising guiding device having a plurality of flexible tubular guiding heads T1-T3 arranged in a row for guiding respective wires W1-W3, ends of the plurality of tubular guiding heads disposed respectively close to joint locations (figs. 1, 3, 7-8; col. 3, lines 61-66). Landis teaches that the tubular guides are ordinarily flexible and permits weld rods or wires to be conveniently guided to the workpiece where the welding is to be done (col. 4, lines 10-13). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a plurality of tubular guiding heads similar to Landis in the apparatus of Lu because they would provide flexibility and permit wires to be conveniently guided to the appropriate joints positions where the soldering or welding is to be done. 
Lu does not disclose the soldering tool having a plurality of tooth-shaped heads arranged in a row, ends of the plurality of tooth-shaped heads disposed respectively close to the joints to be soldered. However, Behun (also drawn to apparatus for soldering) teaches a soldering tool 10 having a plurality of tooth-shaped heads/tips 38 arranged in a row (fig. 1), ends of the plurality of tooth-shaped heads disposed respectively close to the joints on pads P of the workpiece W to be soldered (fig. 6; col. 4, lines 50-65). In this manner, the multi-head soldering tool in Behun simultaneously forms solder joints on the workpiece. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a soldering tool having a plurality of tooth-shaped heads similar to Behun in the apparatus of Lu because it would enable to form simultaneously solder joints on the circuit board, thereby improving production efficiency.
  Thus, Lu as modified by teachings of Landis & Behun above discloses the guiding device having a plurality of tubular guiding heads arranged in a row, ends of the plurality of tubular guiding heads are disposed respectively close to joints locations so as to guide a plurality of welding wires to the joints, and a soldering or welding tool adapted to heat the welding wire guided to the joint to melt the welding wire and weld the joint of the cable onto the circuit board, the welding tool has a plurality of tooth-shaped welding heads arranged in a row, ends of the plurality of tooth- shaped welding heads are disposed respectively close to the joints of the plurality of cables and configured to simultaneously heat the plurality of welding wires guided to the joints locations on the circuit board.
As to claim 2, Landis shows that a gap between two adjacent tubular guiding heads T1-T3 on the guiding device is substantially equal to a gap between the joints locations (figs. 1, 3) and so, combination of Lu with Landis includes gap between two adjacent tubular guiding heads on the guiding device being substantially equal to a gap between the joints of two adjacent cables, the plurality of tubular guiding heads on the guiding device being aligned with the joints of the plurality of cables/traces on the circuit board.  
As to claim 3, Behun shows that a gap between two adjacent tooth-shaped soldering heads 38 is substantially equal to a gap between the joints of two adjacent locations, and so, combination of Lu with Behun discloses the recited gap, wherein the plurality of tooth-shaped heads are aligned with the joints of the plurality of cables/traces on the circuit board.  
As to claim 4, Landis discloses the welding apparatus comprising a plurality of welding wire conveying devices 4-6 (gripping rolls- col. 3, lines 22-26), each of the welding wire conveying devices is adapted to convey one welding wire into one tubular guiding head of the guiding device (fig. 1). Consequently, Lu as modified by Landis renders this claim obvious.
As to claim 5, Landis discloses that the welding wire conveying devices includes a rotary drum (reels 1-3- fig. 1) around which the respective welding wires W1-W3 are wound, a pair of clamping rollers (rolls 4-6) adapted to clamp the one welding wire released from the rotary drum, and a driving device (motor 7) adapted to drive the pair of clamping rollers to rotate such that the one welding wire is fed forward by the pair of clamping rollers (col. 3, lines 22-30). Consequently, Lu as modified by Landis renders this claim obvious.
As to claim 6, Lu discloses the soldering system comprising a first adjustment device 132 (fig. 1) on which the soldering tool is mounted, the first adjustment device is configured to perform a fine adjustment on a position of the soldering tool 122 with respect to the joint [0021]. Lu as modified by Behun above encompasses adjustment device configured to perform fine adjustment on position of the plurality of tooth-shaped soldering heads.
As to claim 7, Lu discloses the soldering system further comprising a second adjustment device 142 (figs. 1, 4, holder positioner) on which the guiding device/holder 140 is mounted, the second adjustment device is configured to adjust an angle and a position of the guiding head on the guiding device with respect to the soldering tool [0023].  Lu as modified by Landis discloses second adjustment device configured to adjust angle and position of the plurality of tubular guiding heads.
As to claim 8, Lu as modified by Landis discloses that the tubular guiding heads on the guiding device are positioned at a predetermined angle and a predetermined position with respect to the tooth-shaped soldering/welding heads. Examiner notes that any angle and any position meets “predetermined” angle and position. 
As to claim 14, Lu discloses that the moving module 120 (positioning robot- [0018], fig. 1) has a translation mechanism (e.g. rotary arm 132, [0021]) moveable in a first horizontal direction, a second horizontal direction perpendicular to the first horizontal direction, and a vertical direction perpendicular to the first horizontal direction and the second horizontal direction.  
As to claim 19, Lu discloses the soldering system further comprising a controller 170 (fig. 1) for setting and optimizing operating parameters of the soldering tool [0027].  
As to claim 20, the controller 170 in Lu is adapted to perform reset function to automatically move the soldering module to an initial position by controlling the moving module. Examiner also takes official notice with respect to providing a generic controller that is adapted to automatically move the soldering or welding module. Moreover, one of ordinary skill in the art would have found it obvious it obvious to incorporate a reset controller in Lu in order to return to original arrangement of the soldering system after a successful cycle.

Allowable Subject Matter
Claims 9-13 and 15-18 are objected to as being dependent upon a rejected base claim, but likely allowable if rewritten in independent form including ALL of the limitations of the base claim and amended to overcome the 112 rejection noted above.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735